Order unanimously affirmed, without costs. Memorandum: On our review of the record in light of the applicable authorities (see, generally, Weiss v Weiss, 52 NY2d 170; Clarke v Clarke, 101 AD2d 911; Weber v Weber, 84 AD2d 940), we find no basis for interfering with Trial Term’s exercise of discretion in resolving this custody dispute. (Appeal from order of Supreme Court, Erie County, Gossell, J. — modification of custody and support.) Present — Hancock, Jr., J. P., Denman, Boomer and O’Donnell, JJ.